                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

STARIN MARKETING, INC.,             )
          Plaintiff,                )
                                    )
      v.                            )                 CAUSE NO. 2:16-CV-67-TLS-JEM
                                    )
SWIFT DISTRIBUTION, INC., d/b/a     )
ULTIMATE SUPPORT SYSTEMS,           )
            Defendant,              )
___________________________________ )
                                    )
SWIFT DISTRIBUTION, INC., d/b/a     )
ULTIMATE SUPPORT SYSTEMS,           )
            Counter Claimant,       )
                                    )
      v.                            )
                                    )
STARIN MARKETING, INC.,             )
            Counter Defendant.      )

                                    OPINION AND ORDER

       This matter is before the Court on a Motion of Plaintiff/Counterdefendant, Starin Marketing,

Inc., to Assess Attorney’s Fees Pursuant to Fed. R. Civ. P. 37(A)(5) [DE 149], filed June 5, 2019.

On May 22, 2019, the Court granted the Motion of Plaintiff/Counterdefendant, Starin Marketing,

Inc., to Compel Discovery, and set a briefing schedule for the attorney’s fees incurred in filing the

motion. On June 5, 2019, Starin filed the instant petition requesting $5,610.00 in attorney’s fees.

Defendant/Counter Claimant Swift Distribution, Inc., d/b/a Ultimate Support Systems filed a

response on June 11, 2019, acknowledging that fees are appropriate but objecting to the amount of

fees. On June 27, 2019, Starin filed a reply, requesting an additional $550.00.

       Rule 37 provides that, if a motion to compel is granted, the Court “must, after giving the

opportunity to be heard, require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant’s reasonable expenses incurred
in making the motion, including attorney’s fees” unless “the movant filed the motion before

attempting in good faith to obtain” the requested discovery, “the opposing party’s nondisclosure .

. . was substantially justified; or . . . other circumstances make an award of expenses unjust.” Fed.

R. Civ. P. 37(a)(5)(A). District courts possess wide latitude in evaluating the reasonableness of

requested attorney fees and costs. Johnson v. Kakvand, 192 F.3d 656, 661 (7th Cir. 1999).

       Starin’s motion to compel was granted, so it is up to Ultimate to demonstrate that its

nondisclosure was substantially justified or other circumstances make an award of attorneys’ fees

unjust. As the Supreme Court has explained,“the most useful starting point for court determination

of the amount of a reasonable fee payable by the loser is the number of hours reasonably expended

on the litigation multiplied by a reasonable hourly rate,” known as the “lodestar.” Gisbrecht v.

Barnhart, 535 U.S. 789, 801-02 (2002) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983))

(quotation and other marks omitted). Starin requests attorney fees in the amount of $5,610.00,

representing 20.4 attorney hours at the rate of $275 per hour on the initial motion to compel and

brief in support of fees, plus an additional 2 hours, or $550.00, for drafting the reply brief. Ultimate

acknowledges Starin’s entitlement to fees and does not object to the hourly rate, but argues that the

number of hours expended is excessive. It objects in particular to the amount of time spent preparing

the request for attorney fees since the only issue that needed to be addressed is the amount of fees

and not whether fees should be awarded. The Court notes that nine hours in briefing the request for

attorney fees makes up more than forty percent of the total number of hours expended on the motion

to compel. Given that the brief is primarily recitation of the standard of review for an attorney fee

request along with creation of a billing statement, which would occur in the ordinary course of

business, the Court will discount this amount and finds that 4 hours of attorney time for briefing the


                                                   2
fees request and reply is reasonable. The Court therefore awards 17.4 attorney hours at $275 per

hour, or $4,785.00.

       For the foregoing reasons, the Court hereby GRANTS in part the Motion of

Plaintiff/Counterdefendant, Starin Marketing, Inc., to Assess Attorney’s Fees Pursuant to Fed. R.

Civ. P. 37(A)(5) [DE 149] and ORDERS Defendant/Counter Claimant Ultimate Support Systems

to reimburse Starin in the sum of $4,785.00 within a reasonable time.

       SO ORDERED this 7th day of August, 2019.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                               3
